NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2008-7153

                                 JAMES C. DEMOS,

                                                            Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


        Sandra E. Booth, Sandra E. Booth, Attorney at Law, of Columbus, Ohio, argued
for claimant-appellant.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. On the brief were Jeanne E. Davidson, Director, Martin F. Hockey, Jr.,
Assistant Director, and Elizabeth A. Holt, Trial Attorney. Of counsel on the brief were
David J. Barrans, Deputy Assistant General Counsel, and Dana Raffaelli, Attorney,
Office of the General Counsel, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-7153


                                   JAMES C. DEMOS,

                                                           Claimant-Appellant,

                                           v.


                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                          Respondent-Appellee.


Appeal from the United States Court of Appeals for Veterans Claims in 06-2034, Judge
Mary J. Schoelen.


                           __________________________

                           DECIDED: May 11, 2009
                           __________________________


Before MAYER, LOURIE, and GAJARSA, Circuit Judges.

PER CURIAM.

      James Demos appeals the judgment of the United States Court of Appeals for

Veterans Claims, which affirmed the Board of Veterans’ Appeals decision denying him

service connection for his knee injury. Our jurisdiction over cases from the Veterans

Court is limited to a review of law or constitutional matters. We do not have jurisdiction

to review facts or the application of law to facts. 38 U.S.C. § 7292(d)(2). Whether the
court misinterpreted “defect” in 38 U.S.C. § 1111 (2006) is a question of how the law

was applied to facts. Also, whether the court did not address a lack of evidence of

whether his knee became more disabled through service versus the natural progression

of his pre-service injury, or that the court relied on the conclusion of the Army medical

board requires a reweighing of evidence. Because Demos has presented only claims

that would require this court to consider facts or the application of law to facts, his case

is outside our jurisdiction and we must dismiss.




2008-7153                                    2